76 F.3d 385
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.CONTINENTAL CABLEVISION, INC. Plaintiff-Appellee/Counter-Defendant,v.Alvin I. POLL, individually and d/b/a/ Cabletronics, et al.,Defendants-Appellants/Counter-Claimants.
No. 94-56210.
United States Court of Appeals, Ninth Circuit.
Dec. 19, 1995.

1
Before:  SCHROEDER and O'SCANNLAIN, Circuit Judges, and BURNS,* District Judge.

ORDER

2
This appeal is dismissed as moot.   Upon filing of a notice of appeal from the judgment for a permanent injunction, the permanent injunction appeal will be calendared before this panel.   The appellant may also move to expedite that appeal.



*
 Honorable James M. Burns, Senior United States District Judge for the District of Oregon, sitting by designation